AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                               •              "l �...-   � /



                                                                                                          1�'"' "t t''·-� J,.,___.-, ·:'•--•
                                                                                                           '
                                                                                                                   �   .,_




                                 UNITED STATES DISTRICT Co                                  _
             UNITED STATES OF AMERICA                            JUDGMENT IN A                     AL£.A.SR-.. ,,.-.,_J - !
                                                                 (For Offenses Committed       :taat<,.w3v. 'W- ',J.l-i(f,: I}J87Y_1, ,_ ,,_ .. _:
                        V.                                                         .           ��NLJ'rs _ t] �c, Or ·. Jt,_ __if---. . _Jr-1i\1J                   •·-

                                                                                                                _ - -•~·----- "c"'u-·�r__d       v1
                                                                                                                                                                         •

                                                                                           -    ...� -                                         ��½>! •. -- . ...


                  MichaelCoulboum (01)                              Case Number:      19cr3400-AJB

                                                                 Isaac Blumberg
                                                                 Defendant's Attorney
Registration Number:    88907298
 □
THE DEFENDANT:
IZI pleaded guilty to count(s)    ------------------'----------
                                  One of the Information       ------
D was found guilty on count(s)
   after a nlea of not Qlliltv.
Accordin!.!lv. the defendant is adiud!.!ed 1Zuiltv of such count(s). which involve the f ollowin!Z offense(s):
                                                                                                                                 Count
Title & Section                  Nature of Offense                                                                              Number(s)
 21:846,                         Conspiracy to Distribute a Controlled Substance                                                   1
84 l(a)(l )(b)(l)(E)




     The defendant is sentenced as provided in pages 2 through             4         of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D Count(s) __________________ is dismissed on the motion ofthe United States.


 ISi   Assessment: $100.00 - Remitted

 IZI Fine waived            ISi Forfeiture pursuant to order filed        11/27/2019                   , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                  December 23, 2019


                                                                   ONORABLE ANTHON
                                                                  UNITED STATES DIST
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                Michael Coulboum (01)                                                        Judgment - Page 2 of 4
     CASE NUMBER:              l 9cr3400-AJB

                                                         PROBATION
The defendant will be on probation for a term of:
FIVE (5) YEARS

                                                MANDATORY CONDITIONS

1.    The defendant must not commit another federal, state or local crime.
2.    The defendant must not unlawfully possess a controlled substance.
3.    The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
      controlled substance. The defendant must submit to one drug test within 15 days of release on probation and at least two
      periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than 4
      drug tests per month during the term of probation, unless otherwise ordered by the court.
           D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse: (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
      sentence of restitution. ( check if applicable)
5.    IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if applicable)
7.    •  The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions of probation that have been adopted by this court as well as with any
other conditions on the attached page.




                                                                                                                   l 9cr3400-AJB
 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                   Michael Coulboum (0 I)                                                                   Judgment - Page 3 of 4
 CASE NUMBER:                 l 9cr3400-AJB

                                        STANDARD CONDITIONS OF PROBATION
As part of the defendant's probation, the defendant must comply with the following standard conditions of probation.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
probation and identify the minimum tools needed by probation officers to keep informed, report to the court about, and
bring about improvements in the defendant's conduct and condition.

I . The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release on probation, unless the probation officer instructs the defendant to report to a different probation office or
    within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
  · about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
    instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or anything
   about their living arrangements (such as the people living with the defendant), the defendant must notify the probation officer at
   least IO days before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
   the defendant must notify the probation officer within 72 hours of becoming aware ofa change or expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their probation that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about.their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant knows
   someone has been convicted of a felony, they must not knowingly communicate or interact with that person without first getting
   the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
   hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12.Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation officer
   may require the defendant to notify the person about the risk and the defendant mus.! comply with that instruction. The probation
   officer may contact the person and confmn that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of probation.



                                                                                                                               19cr3400-AJB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             Michael Coulboum (01)                                                   Judgment - Page 4 of 4
CASE NUMBER:           l 9cr3400-AJB

                                 SPECIAL CONDITIONS OF PROBATION



1. Participate in a program of mental health treatment as directed by the probation officer, take all medications as
   prescribed by a psychiatrist/physician, and not discontinue any medication without permission. The Court
   authorizes the release of the presentence report and available psychological evaluations to the mental health
   provider, as approved by the probation officer. Allow for reciprocal release of information between the
   probation officer and the treatment provider. May be required to contribute to the costs of services rendered in
   an amount to be determined by the probation officer, based on the defendant's ability to pay.

2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

3. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
   1030(e)(I)), other electronic communications or data storage devices or media, or office, to a search conducted
   by a United States probation officer. Failure to submit to a search may be grounds for revocation of release.
   The offender must warn any other occupants that the premises may be subject to searches pursuant to this
   condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion exists
   that the offender has violated a condition of his supervision and that the areas to be searched contain evidence
   of this violation. Any search must be conducted at a reasonable time and in a reasonable marmer.

4. Provide complete disclosure of personal and business financial records to the probation officer as requested.



                             ADDITIONAL CONDITION OF SUPERVISION

Be monitored for a period of SIX (6) MONTHS, with the location monitoring technology at the discretion of the
probation officer. The offender must abide by all technology requirements and must pay all or part of the costs of
participation in the location monitoring program, as directed by the court and/or the probation officer. In.addition
to other court-imposed conditions of release, the offender's movement in the community must be restricted as
specified below:


ffiome Detention)

You are restricted to your residence at all times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities as preapproved by the probation officer.




                                                                                                     19cr3400-AJB
